DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claim 1 in the amendment filed on 8/26/2022. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant's arguments filed on 8/26/2022 with respect to the claims 1-20 have been fully considered but they are not persuasive. The Examiner respectfully traverses the Applicant’s arguments.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on pages 10 and 11 of the Remarks regarding to the rejections of the claims 1, 13 and 20 under 35 U.S.C. § 112(b) that “one of ordinary skill in the art would understand claims 1, 13, and 20, and the claims depending therefrom, when they are read in light of the specification” with supports from paragraphs [0051], [0054] and [0058] – [0061] in the Applicant’s instant specification. Accordingly, the Applicant respectfully requests that the 35 U.S.C. § 112(b) rejections of the claims 1, 13, and 20, and the claims dependent therefrom, be withdrawn.
     In response to the Applicant’s argument, the Examiner respectfully notes that the phrases “a projection factor”, “projected samples”, and “the parameter”  upon which the Applicant relies (i.e., as paragraphs [0051], [0054] and [0058] – [0061] in view the Applicant’s instant specification) are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claims provide no standard for defining the scopes of the “a projection factor”, “projected samples”, and “the parameter”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Accordingly, the rejections under the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of the claims 1, 13 and 20, and the claims depending therefrom, as the phrases “a projection factor”, “projected samples”, and “the parameter”, and the steps of “computing” being indefinite are hereby maintained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 13 and 20; the claims recite “computing a projection factor, for each of the second samples, using the first samples” which renders the claims indefinite. The claims provide no guidance as to how the step “computing” is to be accomplished; and how “a projection factor” is to be recognized and/or identified as such. Clarification is respectfully required.
	
	As per claims 1, 13 and 20; the claims recite “computing projected samples using the projection factor for each of the second samples” which renders the claims indefinite. The claims provide no guidance as to how the step “computing” is to be accomplished; and how the “projected samples” is to be recognized and/or identified as such. Clarification is respectfully required.
	
	As per claims 1, 13 and 20; the claims recite “computing a parameter using the third data set; selecting one or more of the projected samples to form a fourth data set; and performing a computer operation for estimating the data using the fourth data set and the parameter” which renders the claims indefinite. The claims provide no guidance as to how the step “computing” is to be accomplished; and how the “parameter” is to be recognized/identified as such in order to be used in the “estimating” step. There appear to be missing essential elements. Clarification is respectfully required.
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“receiving from one or more data sources, at least a first data set;
	stratifying the at least first data set into at least first samples based on one or more dimensions;
	receiving from second one or more data sources, a second data set;
	stratifying the second data set into second samples based on the one or more dimensions;
	computing a projection factor, for each of the second samples, using the at least first samples;
	computing projected samples using the projection factor for each of the second samples;
	receiving from third one or more data sources, a third data set;
	computing a parameter using the third data set;
	selecting one or more of the projected samples to form a fourth data set; and
	performing a computer operation for estimating the data using the fourth data set and the parameter”, as recited in the independent claims 1, 13 and 20.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/6/2022